Citation Nr: 1133237	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-36 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for disabilities claimed to have resulted from a lumbar epidural injection conducted at the Dallas VA Medical Center (VAMC) in September 2005.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Muskogee, Oklahoma has since maintained jurisdiction over the claim.

The Veteran testified at a Board hearing at the RO in Muskogee, Oklahoma in November 2009.  This transcript has been associated with the file.

The case was brought before the Board in March 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining Social Security Administration (SSA) records and affording the Veteran a new VA examination.  The Veteran's SSA records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in June 2010 for his claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

There is no competent evidence to show that the Veteran's back disabilities were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA when it conducted the September 2005 lumbar epidural steroid injection or that any back disabilities were due to an event not reasonably foreseeable when conducting the September 2005 lumbar epidural steroid injection.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities claimed to have resulted from epidural injection conducted at the Dallas VAMC in September 2005 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
The notice requirements were met in this case by letters sent to the Veteran in November 2005 and October 2007.  The November 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The October 2007 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the October 2006 rating decision, the Board finds that providing him with adequate notice in the October 2007 letter followed by a readjudication of the claim in the February and July 2008 supplemental statements of the case, as well as the March 2010 Board decision 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Board finds that the medical opinion the RO obtained in June 2010 is adequate to adjudicate the claim because the examiner reviewed the record on appeal, examined the Veteran, and thereafter provided an opinion based on citation to relevant evidence found in the claim's files.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran contends that his current back disabilities are attributable to the September 2005 lumbar epidural injection performed at the Dallas VAMC.  The Veteran contends that the epidural injection resulted in an abscess which required surgery and subsequently, a neural implant.  Therefore, he believes that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151.

The law provides that compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.
In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

With regard to consent, the Board notes that a record from August 2005, 2 weeks before the Veteran's surgery, indicated that the upcoming surgery was discussed with him.  The August 2005 consent form indicates the Veteran acknowledged that he was aware of the alternative methods of treatment, the risks involved in his surgery, and the possibility of complications.  These risks included bleeding, infection, nerve damage, allergic reaction, no pain relief, more pain, headaches, the need for intubation, the need for future procedures, or death.  The Veteran also signed that he acknowledged that no guarantee had been made concerning the expected results or outcome of the surgery.  

The Board will next turn to whether the Veteran has an additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA under 38 U.S.C.A. § 1151.

The Board has reviewed the records from the September 2005 lumbar epidural steroid injection.  The Veteran had previously had a lumbar injection in April 2005 which helped lessen his lumbar spine pain.  The injection was being performed to help with the Veteran's chronic lower back pain and lumbar radiculopathy.  The Veteran was given local anesthesia and it was noted that he had good epidural spread on epidurogram.  It was further noted that the Veteran tolerated the injection well and moved himself from the stretcher to the chair.  Following the injection he was prepared for discharge.

The Board observes that following the lumbar epidural injection the Veteran had complaints of intense back pain.  The Veteran was seen in September 2005 at the VAMC emergency room with complaints of lumbar spine pain that felt the same as it had before the injection.  

The Veteran was treated at a private hospital in early September with complaints of lumbar spine pain following his epidural injection.  The cause of his pain was identified to be an epidural abscess.  The Veteran underwent a decompressive laminectomy of L3 down to S1 with epidural abscess drainage.  The Veteran reported feeling better following this procedure.  The private treatment records indicate that the Veteran tested positive for staphylococcus aureus which had been resistant to antibiotics.  However, following use of an IV, the hospital discharged the Veteran.

The Veteran also testified at the November 2009 Board hearing that he had received injections over the years including during Vietnam, daily insulin for his diabetes, and in April 2005 for his back pain.  He testified that he had experienced no problems following any of these injections.  The Veteran also testified that following the September 2005 epidural injection he had to have surgery to remove the lumbar abscess.  He also testified that he currently has an implant in his lower back to help with the pain.  

An October 2005 statement from the Veteran's private physician indicated that the Veteran was seen with excruciating back pain in September 2005.  Attempts were made to transport him to the Dallas VAMC, but this could not be accomplished.  As such, the Veteran underwent lumbar epidural abscess surgery at the private facility.

A June 2007 statement from the same private physician noted the Veteran began having significant problems following his September 2005 lumbar epidural injection.  The Veteran underwent a lumbar laminectomy with epidural abscess in September and the Veteran now has compressed nerves from scar tissue following the laminectomy.  The Veteran also now uses a neural stimulator.  A November 2010 statement by this physician reiterated that following the lumbar epidural injection in September 2005 the Veteran suffered from an epidural abscess which required a lumbar laminectomy.  He stated that the Veteran's infection was severe and could have lead to death from sepsis or neuropathic changes which could have lead to his death.

The Veteran was afforded a VA examination in February 2008.  At this examination the Veteran reported he was suffering from back pain every day.  The examiner noted the Veteran developed a staph infection following his epidural injection in September 2005.  

The Veteran was also afforded a VA examination in June 2010.  At this examination this examiner reviewed the September 2005 VA and private treatment records, as well as subsequent treatment records.  The Veteran complained of constant, dull back aches which last 2 to 3 times a week.  The Veteran also reported radiating pain into his lower extremities which had not been present prior to the September 2005 procedure.  

The examiner determined that it was less likely than not that the Veteran's back disabilities were due to carelessness, negligence, lack of proper skill or judgment, or some other incident or fault on behalf of the VAMC.  The examiner's rationale was that the epidural abscess with staphylococcus aureus was a complication from the injection and a known risk factor.  The examiner also noted that all risks were discussed with the Veteran in August 2005 prior to beginning the procedure.

The Board again notes that even if the presence of additional disability is conceded, without a finding of negligence or an event that was not reasonably foreseeable, the Veteran cannot prevail on his 38 U.S.C.A. § 1151 claim.  As discussed above, there is no finding of negligence, carelessness, lack of proper skill, or error in judgment, and a medical professional has opined that the complication which occurred was reasonably foreseeable.

The Board acknowledges that the Veteran believes his back disabilities warrant compensation under 38 U.S.C.A. § 1151.  Unfortunately, as a layperson, he is not competent to provide evidence regarding the causation of a particular disability, nor is he competent to make statements regarding the medically appropriate standard of care.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Board finds the Veteran's statements as to the existence of an additional disability and the standard of care provided to be unpersuasive.

The record is devoid of any competent clinical evidence reflecting that any additional disability was proximately caused by the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.  In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record is against the claim.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for back disabilities claimed to have resulted from surgery conducted at the Dallas VAMC in September 2005 is denied.



____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


